DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 4, 7-8, and the claims depending therefrom are objected to because of the following informalities:  
Claim 1 line 6 recites “the connection is lockably adjustable by the practitioner” should be corrected to “the connection is configured to be lockably adjustable by the practitioner” to avoid positive recitation of the human organism.
Claim 2 line 2 recites “the connection is adjustable” should be corrected to “the connection is configured to be adjustable” to avoid positive recitation of the human organism.
Claim 4 line 2 recites “support is adjustable” should be corrected to “support is configured to be adjustable” to avoid positive recitation of the human organism 
Claim 7 line 1 recites “wherein the support enables movement of the practitioner” should be corrected to “wherein the support is configured to enable movement of the practitioner” to avoid positive recitation of the human organism.
Claim 8 line 2 recites “support enables at least one of vertical, horizontal, and rotational movement of the practitioner” should be corrected “support is configured to enable at least one of vertical, horizontal, and rotational movement of the practitioner” to avoid positive recitation of the human organism.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9 and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 9 line 2 recites “flexible brace which the practitioner can press”
Claim 20 line 2 recites “flexible brace against which the practitioner can press”
	 Applicant may obviate these rejections by changing the claim language to be functional instead of the current positive recitation of the human organism. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 10-13, and 17-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US7025736B1 Lawrence (hereinafter “Lawrence”).
Regarding claim 1, Lawrence discloses a treatment force application device, comprising (Fig. 2 system 100): 
	a proximal end having a weight and having a support for a practitioner (See annotated Fig. 2; Proximal end includes the bar 104 which naturally has weight to it, and is capable of being leaned upon by a practitioner; Examiner notes Applicant points out the weight may be inherent to the device. Specification at Paragraph 0026 discloses “The weight can be fixed, temporary, or variable, and from any source, whether inherent in, integral with or separate from the device”); 
	a distal end having a treatment interface configured for applying a therapeutic treatment including at least a treatment force (Lawrence see annotated figure 2; percussive massager 108); and 
	a connection between the support and the treatment interface (Lawrence Fig. 2 holding bracket 106); wherein 
	the connection is lockably adjustable by the practitioner to establish a placement of the treatment interface relative to the support (Fig. 2 knobs 146, 154 secures percussive massager 108 in place and is capable of being adjusted by a practitioner; Col. 5 lines 15 and 21 disclose the knobs turn and thus are capable of being adjusted); and 
	the weight is sufficient to substantially prevent movement of the treatment interface relative to the support when the connection is locked (Fig. 2 bar 104 does not move when the knobs 146, 154 are tightened and the treatment interface stays stationary as well).  

    PNG
    media_image1.png
    890
    625
    media_image1.png
    Greyscale

Regarding claim 3, Lawrence discloses the device of claim 1, and Lawrence further discloses wherein the connection includes at least one arm having at least one securable and releasable lock for selectively preventing and allowing adjustment of the connection (Fig. 3 first clamping portion 132, knob 154 screws into threaded aperture 156 to selectively lock the first clamping portion in place; If knob is screwed all the way in it locks the system in place).
Regarding claim 10, Lawrence discloses the device of claim 1, and further discloses wherein the treatment interface includes a contact surface that is extendible and retractable to selectively provide the treatment force (Fig. 2 percussive massager 108 functions by the head repeatedly extending and retracting to massage the user).  
Regarding claim 11, Lawrence discloses the device of claim 10, and further discloses wherein the treatment force increases with extension of the contact surface and decreases with retraction of the contact surface (Fig. 2 percussive massager 108; the head of the massager would have less contact with the user as it retracts and thus less pressure, and vice versa).  
Regarding claim 12, Lawrence discloses the device of claim 11, and further discloses wherein increases and decreases of the treatment force respectively due to the extension and retraction are logarithmic (Fig. 2 percussive massager 108; Examiner notes that any change in treatment force may be quantified on a logarithmic scale, and thus because the percussive massager may adjust the power, changes in force may be expressed in a logarithmic scale via simple mathematical transformation).  
Regarding claim 13, Lawrence discloses the device of claim 1, and further discloses wherein the therapeutic treatment further includes at least one of heat, cold, moisture, vibration, pulsing, ultrasound, radiation, chemicals, and medicine (Lawrence Fig. 2 Percussive massager applies vibration to the user).  
Regarding claim 17, Lawrence discloses a method of applying a treatment force, the method comprising: from a support at a proximal end of a treatment force application device (See annotated Fig. 2; Proximal end includes the bar 104 which naturally has weight to it, and is capable of being leaned upon by a person), the device having a weight at the proximal end and having a distal end having a treatment interface (Lawrence see annotated figure 2; percussive massager 108; massager has a treatment interface at the ball end of the device; the device naturally has a weight; examiner notes that the phrase “device having a weight” Examiner notes Applicant points out the weight may be inherent to the device. Specification at Paragraph 0026 discloses “The weight can be fixed, temporary, or variable, and from any source, whether inherent in, integral with or separate from the device”) and a connection Page 36 of 38TREATMENT FORCE APPLICATION DEVICE between the support and the treatment interface (Fig. 2 knobs 146, 154 secures percussive massager 108 in place and is capable of being adjusted by a practitioner), the treatment interface being configured for application of a therapeutic treatment including at least the treatment force (Fig. 2 percussive massager 108 has a treatment interface at the ball end of the device and applies a therapeutic vibrational force to the user/patient); 
	adjusting and locking the connection to establish a placement of the treatment interface relative to the support (Col. 5 lines 22-24 disclose the knob 154 is screwed into threaded aperture 156 to lock the bracket in place), the weight being sufficient to substantially prevent movement of the treatment interface relative to the support when the connection is locked (Fig. 2 bar 104 does not move when the knobs 146, 154 are tightened); and applying the treatment force using the treatment interface (Fig. 2 percussive massager 108 applies its treatment force via the treatment interface).  
Regarding claim 18, Lawrence discloses the method of claim 17, and further discloses wherein the treatment interface includes a contact surface that is extendible and retractable to selectively provide the treatment force and the treatment force logarithmically increases with extension of the contact surface and logarithmically decreases with retraction of the contact surface (Fig. 2 percussive massager 108; Examiner notes that any change in treatment force may be quantified on a logarithmic scale, and thus because the percussive massager may adjust the power, changes in force may be expressed in a logarithmic scale via simple mathematical transformation), the method further comprising extending and retracting the contact surface to selectively provide the treatment force (Fig. 2 percussive massager 108 functions by the head repeatedly extending and retracting to massage the user).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of US2017/0266077A1 to Mackin (hereinafter “Mackin”).
Regarding claim 2, Lawrence discloses the device of claim 1, but does not disclose wherein the connection is adjustable in six degrees of freedom by manipulation of the treatment interface within reach of the practitioner. However, Mackin demonstrates it was known in the art before the effective filing date of the claimed invention to a massaging device with a connection arm having multiple degrees of freedom (Fig. 8 multi-axis robot arm 31; Fig. 9 joints 103, 105, 107 each allow for adjustment in two degrees of freedom).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence to replace the connection with a robot arm having multiple degrees of freedom, as taught by Mackin, in order to allow for a use configuration and a non-use configuration (Paragraph 0055).
Claims 4-5, 7-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of US2002/0158492A1 to Ko et al. (hereinafter “Ko”).
Regarding claim 4, Lawrence discloses the device of claim 1, but does not disclose wherein the support is adjustable with respect to at least one dimension of the practitioner. However, Ko demonstrates it was known in the art before the effective filing date of the claimed invention to use a support which is capable of being adjusted with respect to at least one dimension of a user (Fig. 1 seat 7 is vertically adjustable). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lawrence to attach the bar to the headrest frame and use a chair support adjustable to a person’s height, as taught by Ko, in order to allow a practitioner to adjust the seat according to their height (Paragraph 0050). 
Regarding claim 5, Lawrence discloses the device of claim 1, but does not disclose wherein movement of the support is enabled by at least one wheel. However, Ko demonstrates it was known in the art before the effective filing date of the claimed invention to use a support which is supported by at least one wheel (Fig. 1 shows there are wheels on the chair base 6). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lawrence to attach the bar to the headrest frame and use a chair support which has wheels, as taught by Ko, in order to allow movement of the support. 
Regarding claim 7, Lawrence discloses the device of claim 1, but does not disclose wherein the support enables movement of the practitioner to provide a practitioner force, and the practitioner force is transferred from the support to the treatment interface through the connection. However, Ko demonstrates it was known in the art before the effective filing date of the claimed invention to use a support which capable of receiving a force which translates to other connected pieces (Fig. 1 pad 1; Examiner notes that Lawrence as modified by Ko would allow for a practitioner to provide a force through the support as the practitioner would sit on the seat and move the percussive massager against the patient’s body).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lawrence to attach the bar to the headrest frame and use a chair support capable of receiving and translating a force, as taught by Ko, in order to provide an alternate manner of applying treatment force to a user. 
Regarding claim 8, Lawrence in view of Ko discloses the device of claim 7, and Ko further discloses wherein the support enables at least one of vertical, horizontal, and rotational movement of the practitioner, the rotational movement being about at least one of three axes perpendicular to one another (Fig. 1 seat 7 is vertically adjustable; Paragraph 0050). 
Regarding claim 9, Lawrence in view of Ko discloses the device of claim 8, and Ko further discloses wherein the support includes at least one flexible brace against which the practitioner can press to provide the practitioner force (Fig. 1 pad 1; practitioner could press on this pad to move a massager toward/away from the patient).
Regarding claim 20, Lawrence discloses the method of claim 17, but does not disclose wherein the support includes at least one flexible brace against which the practitioner can press in at least one of a vertical, horizontal, and rotational movement to provide a practitioner force, the practitioner force being transferred from the support to the treatment interface through the connection, the method further comprising pressing against the brace to provide the practitioner force. However, Ko demonstrates it was known in the art before the effective filing date of the claimed invention to use a support with a flexible brace capable of being pressed upon and allows for vertical adjustment (Fig. 1 seat 7 is vertically adjustable; pad 1 practitioner could press on this pad to move a massager toward/away from the patient; Paragraph 0050).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lawrence to attach the bar to the headrest frame and use a chair support capable of receiving and translating a force, and allowing for vertical adjustment, as taught by Ko, in order to provide an alternate manner for the treatment force to be applied to the patient. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Ko, as applied to claim 5 above, and further in view of US20190014908A1 to Smith et al. (hereinafter “Smith”).
Regarding claim 6, Lawrence in view of Ko discloses the device of claim 5, but does not disclose wherein the proximal end includes at least one securable and releasable lock for selectively preventing and allowing movement of the wheel. However, Smith demonstrates it was known in the art before the effective filing date of the claimed invention to use chair which is capable of selectively locking wheels (Fig. 3 legs 18a, 18b, 18c, 18d; Paragraph 0019 “each leg 18 has a caster or swiveling wheel at a lower end thereof for ease in moving the chair 14 across a floor. The casters or swiveling wheels may be capable of being locked to prevent movement of the chair relative to the floor.”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include locks on the chair wheels, as taught by Smith, in order to prevent movement of the chair relative to the floor (Paragraph 0019). 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of US2020/0121556A1 to Tian et al. (hereinafter “Tian”).
Regarding claim 14, Lawrence discloses the device of claim 1, but does not disclose wherein the treatment interface is configured for obtaining data related to use of the device. However, Tian demonstrates it was known in the art before the effective filing date of the claimed invention to use a treatment interface which can gather device use data (Fig. 1 physiological sensors 116; Paragraph 0046 “one or more pressure sensors, perspiration sensors, temperature sensors are located on the robot finger tips used during massage and physical manipulations”; Examiner notes that pressure sensors correspond to device use data; Paragraph 0012 discloses the sensors are used to gather data during treatment).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s device to further include capabilities to acquire data while in use, as taught by Tian, in order to detect sites of cramped muscles, sites of inflammation or injury, sites of discomfort or pain, etc., and physiological changes (e.g., increased circulation, relaxation, stiffness, etc.) to the treated sites during various treatment procedures (Paragraph 0046).
Regarding claim 15, Lawrence in view of Tian discloses the device of claim 14, and Tian further discloses wherein the treatment interface includes at least one sensor (Fig. 1 physiological sensors 116). 
Regarding claim 16, Lawrence in view of Tian discloses the device of claim 14, and Tian further discloses wherein the data is selected from the group consisting of biometric data, treatment data, physical data, mechanical data, force data and environmental data (Fig. 1 image sensors 106 & physiological sensors 116 together can collect biometric (heart rate sensor), treatment (pressure sensor), physical data (pressure sensor), mechanical data (pressure sensor), force data (pressure sensor), and environmental data (temperature sensor)). 
Regarding claim 19, Lawrence discloses the method of claim 17, but does not disclose wherein the treatment interface is configured for obtaining data related to use of the device, the method further comprising using the treatment interface to obtain the data. However, Tian demonstrates it was known in the art before the effective filing date of the claimed invention to use a treatment interface which can gather device use data as the device is being used (Fig. 1 physiological sensors 116; Paragraph 0046 “one or more pressure sensors, perspiration sensors, temperature sensors are located on the robot finger tips used during massage and physical manipulations”; Examiner notes that pressure sensors correspond to device use data; Paragraph 0012 discloses the sensors are used to gather data during treatment).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include gathering sensor data while a massager is in use, as taught by Tian, in order to to detect sites of cramped muscles, sites of inflammation or injury, sites of discomfort or pain, etc., and physiological changes (e.g., increased circulation, relaxation, stiffness, etc.) to the treated sites during various treatment procedures (Paragraph 0046).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding physical force treatment applicators and chairs: US-20180360684-A1 to Pierce; US-20180200141-A1 to Wersland; US-20150231016-A1 to Stearns; US-20050216061-A1 to Kim; US-6267737-B1 to Meilus; US-6258047-B1 to Muramatsu; US-20050288157-A1 to Santos-Munne; US-20200121089-A1 to Rucci; US-20120319444-A1 to Onopa; US-5295728-A to Schaevitz; US-20140361584-A1 to Boenigk; US-20170079871-A1 to Zhang; US-20200281805-A1 to Qiu; US-20200383868-A1 to Gloyd; US-10039929-B1 to Schwarz; US-20100222723-A1 to Hoffman; US-20090182436-A1 to Ferrara; US-20180116903-A1 to Matsushita; US-20170196762-A1 to Antros; and US-20120253245-A1 to Stanbridge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                               

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785